Citation Nr: 0120226	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  00-15 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of fractured 
upper front teeth, for the purpose of obtaining Department of 
Veterans Affairs (VA) outpatient dental treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of the Houston, 
Texas, Regional Office (RO), which denied, among other 
things, entitlement to service connection for residuals of 
fractured upper front teeth.  

The RO adjudicated the current issue on appeal without noting 
the service connection claim can only be granted as 
noncompensable for the purpose of obtaining outpatient dental 
treatment.  For purpose of clarification, the Board has 
accordingly recharacterized the issue as stated above.  See 
Mays v. Brown, 5 Vet. App. 302, 306 (1993) (the issue of 
entitlement to VA outpatient dental treatment is raised by a 
veteran's claim for service-connected disability of a dental 
condition).  

Since the statement of the case contained the pertinent laws 
and regulations regarding outpatient dental treatment, the 
veteran has been sufficiently notified of the issue on 
appeal.  38 U.S.C.A. § 7105(d)(1) (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103); 38 C.F.R. § 19.29(b) (2000).  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2. The veteran does not have a dental condition resulting 
from a combat wound or other service trauma.

3. The veteran was not a prisoner of war during service, his 
service-connected disabilities are not rated as totally 
disabling, he has no adjudicated service-connected 
compensable dental disability or a dental condition 
clinically determined to be complicating a medical 
condition currently being treated by VA, and he is not a 
Chapter 31 vocational rehabilitation trainee.  

4.	His application for dental treatment was received more 
than one year after his 1968 service discharge.


CONCLUSION OF LAW

No dental trauma was incurred during the veteran's active 
service, and the criteria for entitlement to VA outpatient 
dental treatment have not been met.  38 U.S.C.A. §§ 1110, 
1712 (West 1991 & Supp. 2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.303, 3.381, 17.161 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's October 1966 pre-service medical examination 
report is negative for pertinent complaint or finding of 
abnormality.  Although he noted having severe tooth or gum 
trouble, physician elaboration of the veteran's statement 
disclosed the veteran simply had a recent tooth extraction.  
At his initial dental examination in January 1967, moderate 
calculus was noted on several molars, including teeth numbers 
2, 18, 30, and 32.  Missing teeth and existing restorations 
were noted for only teeth 5 and 15.  In-service dental 
records show that in May 1967, he had amalgam restoration on 
teeth 30-32 for dental caries.  No other in-service dental 
treatment is documented in the service records.  

At his December 1968 service separation medical examination, 
teeth 15 and 18 were noted to be missing and tooth 32 was 
noted as nonrestorable.  On the report of medical history 
completed by the veteran in connection with his service 
separation medical examination, he denied any history of 
severe tooth or gum trouble.

The veteran's record of assignments during active service 
show that he was stationed at Fort Polk, Louisiana; Fort 
Gordon, Georgia; Fort Benning, Georgia; Fort Campbell, 
Kentucky; and Vietnam.  There is no record he was temporarily 
assigned to Detroit, Michigan.   

There are no post-service dental records, VA or otherwise, in 
the claims file.  

In February 1999, the veteran filed a claim of service 
connection for, among other things, residuals of fractured 
upper front teeth.  In December 1999, the RO issued a rating 
decision, which denied, in pertinent part, the veteran's 
dental claim as not well grounded.  

In both his notice of disagreement and substantive appeal to 
the Board (VA Form 9), the veteran related a temporary 
assignment to Detroit, Michigan for three weeks in 1967 to 
control racial rioting throughout the city, during which he 
reportedly received an accidental blow to his mouth from a 
fellow soldier's rifle butt.  He indicated that although he 
never received dental treatment at a facility for the 
resulting fracture(s), due to his imminent transfer to 
Vietnam, his company medic treated him on site.  In his VA 
Form 9, he requested VA check the unit morning reports to 
confirm his presence in Detroit, Michigan.  

Duty to Assist

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

At the outset, the Board notes that the statute pertaining to 
VA's duty to assist the veteran in developing the evidence in 
support of his claim was recently revised.  In accordance 
with the revised statute, VA has a duty to notify the veteran 
of the evidence needed to substantiate his claim.  VA also 
has a duty to assist the veteran in obtaining such evidence, 
including obtaining private records, if a reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In this case, the Board finds that all relevant evidence 
necessary for an equitable resolution of the veteran's claim 
of service connection for a dental condition for the purpose 
of obtaining VA outpatient dental treatment has been 
identified and obtained.  A review of the record shows that 
the RO has obtained the veteran's service medical and dental 
records.  

There is a presumption of credibility during the 
developmental stage of the claim.    Justus v. Principi, 
3 Vet. App. 510 (1992).  Given that VCAA has heightened the 
duty to assist, there is no reason to believe this 
presumption has been altered by statute.  In this context, 
the Board has considered that in several submissions by the 
veteran and his representative, he has specifically requested 
that VA obtain unit morning reports to establish his three-
week presence in Detroit, Michigan in 1967.  VA is not 
required to obtain this evidence because there is no 
reasonable possibility the assistance will aid his claim.  
The morning reports would not include evidence of on-site 
medical treatment, such that these records would only show, 
at best, his mere presence in Detroit, Michigan in 1967, 
which holds virtually no probative value in support of his 
claim.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).       

The veteran has not identified any other evidence that is 
relevant to his claim.  Moreover, given the facts of this 
case, the Board finds that VA can provide no further 
assistance to the veteran that would aid in substantiating 
this claim.  As to whether a VA examination is appropriate, 
the Board finds that it is unnecessary for the veteran to 
undergo such an evaluation because the competent and 
probative evidence fails to establish any in-service event, 
injury, diagnosis, or treatment for his dental claim, and 
this deficiency cannot be overcome by a VA examination, which 
would only reveal the current state of any disability.  
Schafrath v. Derwinski, 1 Vet. 589, 595 (1991).  Discussed in 
the Analysis section, below, the Board has considered the 
veteran's own contentions in favor of his claim.  

In addition, the Board finds that the veteran has been 
notified of the evidence necessary to complete his 
application for a claim of service connection for a dental 
condition, for the purpose of obtaining VA outpatient dental 
treatment.  The RO informed the veteran of the evidence 
needed to support his claim via the December 1999 rating 
decision and the May 2000 statement of the case.  Those 
documents informed the veteran of the substance of the 
requirements for entitlement to the claimed benefit, and the 
rationale for not awarding the benefit sought.  The Board 
also notes that the veteran has an accredited representative 
and that such representative has reviewed the claims file and 
provided written argument regarding the issue on appeal.  The 
Board finds, therefore, that VA has fulfilled its obligation 
to inform the veteran of the evidence needed to substantiate 
his claim.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions, and that a remand for 
adjudication of his claim by the RO under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Also during the pendency of this appeal, VA regulations 
regarding service connection for dental disorders were 
revised, effective June 8, 1999.  64 Fed. Reg. 30392 (June 8, 
1999); 38 C.F.R. § 4.149 (effective prior to June 8, 1999); 
38 C.F.R. § 3.381 (effective after June 8, 1999); Karnas, 
supra.  Although the RO did not consider the amended 
regulations, the Board concludes that there is no prejudice 
to the veteran in proceeding with his appeal since the 
regulatory changes do not have any substantive effect on his 
claim.  See Edenfield v. Brown, 8 Vet. App. 384 (1995).    

Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Under the applicable criteria, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161.  38 C.F.R. § 3.381(a) (2000).

(Pursuant to the June 1999 regulatory revision, the reference 
in 38 C.F.R. § 4.149 regarding the disabilities for which 
service connection was precluded was eliminated, and nearly 
identical language was entered into 38 C.F.R. § 3.381(a).)

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  
38 C.F.R. § 3.381(b) (2000).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(c) (2000).

However, the following will not be considered service-
connected for treatment purposes:  (1) calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. § 
3.381(e) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  VCAA of 2000, Pub. L. No. 106-475 § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107);  38 C.F.R. § 3.102 (2000);  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).

Analysis

Subject to the requirements set forth above, a veteran is 
entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined in 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161.  

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  38 U.S.C.A. 1712(b)(1)(A); 38 
C.F.R. § 17.161(a).  In this case, the evidence does not show 
that he has an adjudicated service-connected compensable 
dental condition, nor does he allege that his claimed dental 
condition would warrant a compensable rating under the rating 
schedule.  See 38 C.F.R. § 4.150 (2000).  

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one-
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release.  38 C.F.R. § 17.161(b)(2)(i)(B) (2000).  In the 
present case, the veteran was discharged in December 1968.  
Clearly, his recent application is untimely under the 
aforementioned eligibility category.  

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, will be eligible 
for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For Class II(a) 
treatment, his claimed trauma falls well within the intended 
meaning of "service trauma."  VA O.G.C. Prec. Op. No. 5-97.  
The probative evidence, however, shows he did not actually 
experience his alleged service trauma and does not suffer 
from fractured upper front teeth.  

The service dental records reflect no evidence of a service 
trauma to the upper front teeth of the veteran; dental 
treatment was performed only on his molars, primarly for 
dental caries.  The only evidence of an in-service event is 
the statement from the veteran that he sustained a blow to 
his mouth from a rifle butt.  Although he is competent to 
state that he experienced such, he is not competent to 
attribute his currently claimed residuals to his in-service 
event, regardless of how readily apparent it may be, because 
it is a question of etiology reserved to medical 
professionals.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Similarly, the Board is not competent to supplement 
the record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997).  Since there is no supporting documentation in the 
record to corroborate either the veteran's statement that he 
was struck by a rifle or his statement that he sustained 
dental injury resulting therefrom, they lack any probative 
value, particularly since the competent service dental 
records indicate he was discharged from active service 
without any indication whatsoever of a frontal fracture to 
his teeth.  

Moreover, there are no medical or dental records, or even 
photographic evidence, showing the veteran has suffered or 
continues to suffer from fractured upper front teeth.  In 
fact, he did not submit any post-service records of dental 
treatment or evaluation, VA or private, nor has he advised of 
any medical or dental records demonstrating fractures of the 
front teeth proximate to service.  VA records to which he 
referred were obtained and failed to show dental disability.  
Significantly, when he separated from service in December 
1968, his upper front teeth were considered normal.  Without 
records evidencing any tooth fracture residuals in service or 
at service discharge, there is no need to assess any link 
between his claimed service trauma and his unsubstantiated 
"current disability," i.e., dental condition.  

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 
17.161(d), (e).  In this case, the veteran's DD Form 214 does 
not reflect that he was a prisoner of war, nor does the 
veteran advance such an argument.  Thus, he does not meet the 
criteria for eligibility for either Class II(b) or (c) VA 
outpatient dental treatment.  

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).  
The veteran, however, does not allege, nor does the evidence 
suggest, that he meets any of the other categories of 
eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161.   

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a dental condition for the purpose of 
obtaining VA dental treatment.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000). 


ORDER

Service connection for a dental condition for purposes of 
obtaining VA dental treatment is denied.  
 


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

 



